Citation Nr: 0837950	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for migraines, to 
include as secondary to the veteran's claimed seizure 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The veteran had active service from July 6, 1977 to July 26, 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision and a May 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims for service connection.

The Board notes that the April 2005 Statement of the Case 
(SOC) identifies the June 2004 rating decision, in which the 
RO denied service connection for migraines, and confirmed and 
continued its June 2003 denial of service connection for a 
seizure disorder, as the rating action on appeal for both 
claims. 

 However, when new and material evidence is received prior to 
the expiration of the appeal period, that evidence must be 
considered to have been filed in connection with the earlier 
claim.  See 38 C.F.R. § 3.156(b) (2007); Jennings v. 
Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The veteran 
submitted evidence pertaining to his seizure disorder one 
month after the May 2003 rating decision, and submitted 
additional evidence again nine months after the June 2003 
decision.  As such, finality has not attached and the appeal 
for service connection for a seizure disorder stems from the 
May 2003 rating decision.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of a 
seizure disorder.

2.  Migraines are not proximately due to or the result of a 
service-connected disability.




CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Migraines were not incurred in or aggravated by active 
service and are not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  
Under the VCAA, when VA receives a claim, it is required to 
notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; that VA will seeks to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the veteran in February 2003 and March 2004 
that fully addressed the entire notice element and were sent 
prior to the initial regional office decisions in these 
matters.  The letters informed him of what evidence was 
required to substantiate his claims and of his and the VA's 
respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issues on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, and service medical records.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Seizure Disorder

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The veteran is claiming entitlement to service connection for 
a seizure disorder.  The veteran asserts that he received an 
injury in 1977 during service, which caused his seizures, and 
that he did not have a seizure disorder before service.

Service medical records have been reviewed.  On the veteran's 
report of medical history in January 1977, prior to beginning 
active duty, the veteran noted that he experienced periods of 
unconsciousness.  A notation was made by the examiner that 
the veteran had been "knocked out" approximately one to two 
years earlier, but had no problems since the incident.  

Approximately one week after beginning active duty, on July 
13, 1977, the veteran received medical care for a possible 
seizure.  The medical record states that witnesses said he 
had jerky movements of his entire body for one to two minutes 
in duration.  The veteran denied a previous history of 
seizures or positive family history of seizures.  He stated 
he had memory loss, and that his last remembered event was of 
climbing the stairs before awakening in the hospital.  The 
veteran had a lapse of visual field cut and appeared to 
experience diplopia of the left eye.  No apparent trauma to 
the tongue was noted.

A Medical Board proceeding was held on July 22, 1977 and 
determined that the veteran's seizures existed prior to 
service and were not aggravated by service.  The veteran was 
subsequently discharged.

Post-service treatment records have been reviewed.  However, 
current objective medical evidence does not reveal a current 
diagnosis of a seizure disorder.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of a seizure disorder.

VA outpatient treatment records reflect consultation with the 
doctor in December 2002.  The veteran complained of frequent 
headaches and temporary loss of vision.  An 
electroencephalogram (EEG) was ordered because of the 
veteran's reported history of seizures.  Results from the EEG 
showed numerous fluctuating minor asymmetries, but no 
consistent lateralized or focal slow wave abnormalities.  
There were no epileptiform abnormalities.

Subsequently, in February 2003, a VA outpatient record noted 
that although the veteran has a history of seizures, his 
computed axial tomography (CAT) scan, and EEG of the head 
were negative.  It was further noted that the veteran did not 
have a high risk for seizures because his only seizure was in 
1977.  No antiepileptics were prescribed.  

During a VA outpatient visit in March 2003, the veteran 
reported non-descriptive head trauma to the left side of his 
head during military training in 1977.  He reported that this 
head trauma caused at least two seizures, with the last 
seizure being in 1982.  However, there is no objective 
medical evidence of the seizure in 1982.  Additional post-
service medical records in evidence do not contain a 
diagnosis of any form of seizure disorder.

In the absence of a diagnosis of a seizure disorder, the 
other elements of service connection for this claim need not 
be addressed and the claim for service connection for a 
seizure disorder must be denied.

In reaching these conclusions, the Board considered the 
veteran's arguments in support of his assertions that he 
suffers from a seizure disorder, and that this condition is 
related to service.  However, the veteran's opinion alone 
cannot create the link between his current symptoms and 
experiences during service.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claim for a seizure disorder.  However, the 
Board finds that the evidence, which reveals that the veteran 
does not have a current diagnosis of a seizure disorder, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As post-service medical records 
provide no basis to grant this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, the standards of 
McLendon do not apply to this claim because there is no 
competent medical evidence that the claimant has any current 
diagnosis of a seizure disorder.

Thus, as there is no current diagnosis of a seizure disorder, 
the Board finds that the veteran's claim for service 
connection for a seizure disorder must be denied.

III.  Entitlement to Service Connection for Migraines, to 
Include as Secondary to a Claimed Seizure Disorder

Under the relevant laws and regulations, secondary service 
connection may be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is claiming entitlement to service connection for 
migraines that he asserts is a result of his claimed seizure 
disorder.  The veteran is not currently service-connected for 
any disability, and therefore service connection for 
migraines on a secondary basis must be denied as a matter of 
law.

Service connection for migraines is also not warranted on a 
direct basis.  As stated previously, service connection may 
be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran asserts his migraines started in 1977 after 
receiving head trauma during service.  Service medical 
records have been reviewed.  There were no complaints, 
symptoms, or diagnosis of migraines while the veteran was on 
active duty.  Furthermore, there is no indication that a head 
injury was sustained during service.  

Post-service treatment records were also reviewed.  Although 
the veteran is currently diagnosed with migraines and is 
receiving treatment for this disability, there is no medical 
evidence of record of any symptoms or complaints of migraines 
until 2002, more than 20 years after service.  Indeed, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service (more 
than ten years), can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In addition, there is no medical evidence of a nexus 
between the currently diagnosed migraines and active duty.  

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claim for migraines.  However, the Board finds 
that the evidence does not show any in-service occurrence of 
symptoms, complaints or treatment of migraines, does not 
reflect competent evidence showing a nexus between service 
and the disorders at issue, and therefore warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. § 
3.159(c)(4).  As service medical records and post-service 
medical records provide no basis to grant this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, the standards of 
McLendon do not apply to this claim because there is no 
competent medical evidence that the claimant suffered from 
migraines during service, and there is no indication that 
migraines may be associated with service or with a service-
connected disability.

Although the veteran contends his migraines are related to an 
injury sustained in service, his opinion alone cannot create 
the link between his current symptoms and experiences during 
service.  Where the determinative issue requires a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board acknowledges that the veteran has a current 
diagnosis of migraines.  However, because of the absence of a 
medical nexus between his migraines and active duty, and the 
amount of time that elapsed since military service without 
treatment, the Board finds that the evidence is against a 
grant of service connection for migraines.


ORDER

Service connection for a seizure disorder is denied.

Service connection for migraines is denied.



____________________________________________
MICHAEL MARTIN
Acting  Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


